USCA11 Case: 17-15611       Date Filed: 11/25/2020   Page: 1 of 19



                                                                         [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-15611
                           ________________________

                     D.C. Docket No. 2:17-cr-14047-DMM-1

UNITED STATES OF AMERICA,
                                                                   Plaintiff-Appellee,

                                        versus

SCOTT JOSEPH TRADER,
                                                               Defendant-Appellant.
                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                               (November 25, 2020)

Before WILLIAM PRYOR, Chief Judge, HULL and MARCUS, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

      This appeal requires us to decide whether the government needed a warrant

to obtain a criminal suspect’s email address and internet protocol addresses from a

third party’s business records. It also requires us to decide whether probable cause

supported a warrant to search the defendant’s house and whether a sentence of life

imprisonment was an unreasonable punishment for his crimes involving child
         USCA11 Case: 17-15611      Date Filed: 11/25/2020   Page: 2 of 19



pornography. We conclude that the government did not need a warrant for the third

party’s business records, probable cause supported the warrant to search the

defendant’s house, and the sentence was reasonable. We affirm.

                               I. BACKGROUND
      For years, Scott Trader recorded videos of himself sexually abusing his

daughters and distributed the videos on the internet. The abuse occurred while one

daughter was a preteen and the other was a toddler. When abusing his own children

was not enough, Trader used messaging apps to send child pornography to other

young girls and to solicit nude photos and videos from them. He exchanged child

pornography with more than forty minors and engaged in sexually explicit

conversations with more than a hundred apparent minors. And he took other

opportunities when they presented themselves, like recording a video of himself

exposing his daughter’s young friend during a sleepover.

      Trader came to the attention of the Department of Homeland Security on

May 30, 2017, when a parent in North Carolina discovered that someone had sent

his nine-year-old daughter child pornography and solicited nude photos from her.

The conversation occurred on an app called SayHi, and the perpetrator’s username

was “Scott.” The parent reported the conversation to his local police department,

which referred the report to Homeland Security.




                                         2
         USCA11 Case: 17-15611       Date Filed: 11/25/2020    Page: 3 of 19



      Homeland Security agents examined the nine-year-old’s device and learned

that “Scott” sent her a sexually explicit video that he said depicted himself and his

daughter. He also sent a photo of his face. The agents observed that Scott’s profile

on SayHi disclosed his username on another messaging app, Kik. The associated

Kik profile photo matched the photos of “Scott” on SayHi.

      The investigation unfolded quickly. Because SayHi was based abroad but

Kik was domestic, agents thought Kik would be more responsive to requests for

information about the user. The agents sent Kik an emergency disclosure request

seeking information about the user. Kik provided the user’s email address and

recently used internet protocol addresses. The email address associated with the

account was “strader0227@yahoo.com.” And the user had repeatedly logged into

Kik from a cell phone using a particular internet protocol address over the last

month.

      Homeland Security next traced the internet protocol address to the internet

service provider, Comcast. Agents sent Comcast an emergency disclosure request

for the subscriber records associated with the repeated internet protocol address.

Comcast obliged. The account was registered to Shelly Trader and located at an

address on Edinburgh Drive in Port St. Lucie, Florida.

      State records revealed that a person named Scott Trader had a driver’s

license associated with the mailing address, and his driver’s license photo matched



                                          3
          USCA11 Case: 17-15611       Date Filed: 11/25/2020    Page: 4 of 19



the photos from SayHi and Kik. A criminal records check revealed that Trader had

been charged in December 2016 with molesting a victim younger than 12. And

property records revealed that Shelly Trader-Bonanno and Leon Bonanno owned

the Edinburgh Drive house, and Trader-Bonanno’s age was consistent with her

being Trader’s mother.

      Homeland Security used that information to apply for a warrant to search the

Edinburgh Drive house. The warrant affidavit recited the steps of the investigation.

It explained that “there were logons to the [Kik] account from” the internet

protocol address associated with Trader’s residence “starting 1 May 2017, through

31 May 2017, at 06:36 UTC.” The warrant affidavit also explained that child

pornography distributors and collectors “almost always possess and maintain their

material . . . in the privacy and security of their homes” and that traces of child

pornography could likely be found through forensic examination of devices that

had been used to access child pornography.

      A federal magistrate judge issued the warrant shortly before midnight on

May 31. Law enforcement executed the warrant that same night. They found a

stash of electronic devices hidden behind a loose board under a storage cabinet in

Trader’s bedroom. Forensic examination of the devices revealed years’ worth of

videos of Trader sexually abusing his daughters, along with thousands of images

and videos of child pornography Trader had downloaded from the internet, plus



                                           4
         USCA11 Case: 17-15611       Date Filed: 11/25/2020   Page: 5 of 19



archived messages in which Trader shared child pornography with others and

solicited nude images and videos from young girls. The devices also contained

conversations in which Trader described in graphic detail his abuse of his

daughters and his plans to escalate that abuse in the future. He also encouraged two

women to ignore their feelings of guilt, participate in abusing his daughters, and

abuse their own daughters.

      Officers arrested Trader. A grand jury indicted him for enticing a minor to

engage in sexual activity, enticing a minor to produce a sexually explicit video, and

possessing and distributing child pornography. 18 U.S.C. §§ 2251(a), (e);

2252(a)(2), (a)(4)(B), (b)(1)–(2); 2256(2); 2422(b). Trader moved to suppress the

evidence from Kik and from the search of the Edinburgh Drive house. The district

court denied the motion. Trader pleaded guilty to all the charges on the condition

that he retained the right to appeal the denial of the motion to suppress and could

withdraw his guilty plea if he succeeded on appeal.

      The presentence report detailed that Trader had been caught engaging in

similar behavior before. He was charged in 2012 with promoting a sexual

performance by a child, possessing child pornography, and lewd behavior after a

police officer discovered a stash of child pornography on Trader’s laptop

computer. But the more serious charges were dismissed, and Trader eventually

pleaded no contest to felony child neglect. In December 2016, he was charged with



                                          5
            USCA11 Case: 17-15611      Date Filed: 11/25/2020   Page: 6 of 19



molesting a victim younger than 12. That charge arose out of a September 2016

report by Trader’s older daughter that Trader was molesting her. But Trader

managed to keep custody of his daughters, and he continued to abuse them and

collect child pornography while he was on bond awaiting prosecution for that

crime.

         At the sentencing hearing, the government played several pornographic

videos of his daughters that Trader created. The government also played child

pornography videos Trader had downloaded that involved sadomasochistic

conduct, abuse of toddlers, and bestiality. The prosecutor summed up the rest of

Trader’s library of child pornography as containing “the most disturbing things that

the [case] agent and I have ever seen.” And the government played a recorded jail

call during which Trader promised to kill the mother of one of his daughters if

released. Last, the government presented the testimony of the mothers of Trader’s

daughters. Both women described the effects of Trader’s abuse on the girls, and

both asked the judge to impose a life sentence.

         For his part, Trader presented the testimony of a forensic psychologist who

explained that Trader was a pedophile who would always want to abuse children,

but that he would have a low risk of abusing children if he received therapy in

prison and was not released until age 60. The psychologist admitted that he was not

aware that Trader continued molesting his daughters and downloading child



                                           6
         USCA11 Case: 17-15611       Date Filed: 11/25/2020   Page: 7 of 19



pornography while on probation and bond, that he had over 100 victims, or that he

threatened to dox his young victims if they did not continue sending him images.

And he admitted that some of those facts raised the likelihood that Trader would

reoffend. Relying on the psychologist’s testimony, Trader asked for a 28-year

sentence so that he would be released at age 60.

      Trader’s base offense level was 32, based on section 2G2.1 of the United

States Sentencing Guidelines. He received two-level enhancements for

distribution, commission of a sexual act or sexual contact, and being a parent of a

minor involved in the offense; four-level enhancements for depicting an infant or

toddler or sadistic or masochistic content and for having victims younger than 12;

and a five-level enhancement for a pattern of behavior. He received a three-level

reduction for acceptance of responsibility, producing an offense level of 48, which

the guidelines treat as the maximum offense level of 43. His criminal history

category was III, so his guideline-sentencing range was life imprisonment.

      The district court sentenced Trader to life imprisonment for enticing a minor

to engage in sexual activity, along with concurrent sentences of 240 months each

for possessing and distributing child pornography and 360 months each for two

counts of producing child pornography. The district court explained that it had

“considered the advisory guidelines as well as the statutory factors and the

arguments of Counsel.” It viewed the most important statutory factors as the



                                          7
         USCA11 Case: 17-15611        Date Filed: 11/25/2020   Page: 8 of 19



“serious nature of the offense,” “the characteristics of the offender,” and “the need

to protect the public.” The district court expressed “no confidence that [Trader]

will stop” abusing children and obtaining and distributing child pornography

“because he continued it while on bond from a state court proceeding and even

while he was being evaluated by medical professionals[.]” It “t[ook] seriously” but

rejected Trader’s argument that he would not reoffend if he were released at age

60. And it mentioned Trader’s threat to kill his ex-wife. “[F]or all of those

reasons,” the district court sentenced Trader to life imprisonment.

                         II. STANDARDS OF REVIEW

      In an appeal of the denial of a motion to suppress, we review findings of fact

for clear error and view the evidence in the light most favorable to the prevailing

party, and we review the application of the law de novo. United States v. Gibson,

708 F.3d 1256, 1274 (11th Cir. 2013). We give great deference to a determination

of probable cause. United States v. Shabazz, 887 F.3d 1204, 1214 (11th Cir. 2018).

      We review the reasonableness of a sentence for abuse of discretion. Gibson,

708 F.3d at 1275. The party challenging the sentence bears the burden of proving

that the sentence was unreasonable, and it succeeds if it shows that the district

court failed to consider relevant factors that were due significant weight, gave

significant weight to an improper or irrelevant factor, or made a clear error of

judgment in balancing the applicable factors. 18 U.S.C. § 3553(a); United States v.



                                          8
          USCA11 Case: 17-15611        Date Filed: 11/25/2020   Page: 9 of 19



Kuhlman, 711 F.3d 1321, 1326–27 (11th Cir. 2013); United States v. Tome, 611

F.3d 1371, 1378 (11th Cir. 2010).

                                  III. DISCUSSION

      Trader appeals the denial of his motion to suppress the information from Kik

and from the search of the Edinburgh Drive house, and he challenges his sentence

as unreasonable. We address each issue in turn.

    A. Carpenter Did Not Create a Reasonable Expectation of Privacy in Email
                     Addresses or Internet Protocol Addresses.

      The Fourth Amendment provides that the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue, but upon probable

cause . . . .” U.S. Const. amend. IV. A search occurs for the purposes of the Fourth

Amendment “when the government violates a subjective expectation of privacy

that society recognizes as reasonable.” Kyllo v. United States, 533 U.S. 27, 33

(2001). Ordinarily, a person lacks a reasonable expectation of privacy in

information he has voluntarily disclosed to a third party. Smith v. Maryland, 442

U.S. 735, 743–44 (1979); United States v. Miller, 425 U.S. 435, 443 (1976). This

principle is called the third-party doctrine.

      While Trader’s appeal was pending, the Supreme Court held that the third-

party doctrine does not apply to retrospective collection of cell-site location

information for periods of at least seven days. Carpenter v. United States, 138 S.


                                           9
         USCA11 Case: 17-15611       Date Filed: 11/25/2020   Page: 10 of 19



Ct. 2206, 2217 & n.3 (2018). Cell-site location information is the record created

every time a cell phone transmits or receives data through a cell tower. Id. at 2211.

The accuracy of the data “is rapidly approaching GPS-level precision.” Id. at 2219.

Many cell sites can “pinpoint a phone’s location within 50 meters.” Id. And cell

phone users do not share their cell-site location information voluntarily: Carrying a

cell phone is “indispensable to participation in modern society,” cell phones

generate cell-site location information “without any affirmative act on the part of

the user,” and users have no way to stop data collection other than making the

phone useless by disconnecting it from the network. Id. at 2220.

      Absent Carpenter, the third-party doctrine would undoubtedly apply to the

information the government received from Kik. Trader affirmatively and

voluntarily acted to download Kik onto his phone and to create an account on the

app. He conveyed his internet protocol address and email address to a third party

when he logged into Kik. And he did so voluntarily, affirmatively acting to open

the app and log in, and without taking available steps to avoid disclosing his

internet protocol address. See United States v. Taylor, 935 F.3d 1279, 1282, 1284

n.4 (11th Cir. 2019) (recognizing a reasonable expectation of privacy in internet

protocol addresses of individuals who used software to avoid disclosing their

internet protocol addresses). So the government violated the Fourth Amendment

only if Carpenter’s exception to the third-party doctrine applies.



                                         10
         USCA11 Case: 17-15611       Date Filed: 11/25/2020    Page: 11 of 19



      The third-party doctrine controls here because Carpenter’s “narrow”

exception, Carpenter, 138 S. Ct. at 2220, applies only to some cell-site location

information, not to ordinary business records like email addresses and internet

protocol addresses. In Carpenter, the Court said, “we hold that an individual

maintains a legitimate expectation of privacy in the record of his physical

movements as captured through CSLI [cell-site location information].” Id. at 2217;

see also United States v. Gayden, 977 F.3d 1146, 1151 (11th Cir. 2020) (“[T]he

Supreme Court in Carpenter declined to extend the third-party doctrine to cell-site

location information . . . .”); United States v. Green, 969 F.3d 1194, 1206 (11th

Cir. 2020) (“The Supreme Court recently held in Carpenter . . . that the acquisition

of historical cell-site records is a search under the Fourth Amendment, so the

government must obtain a warrant to access such records.”). Carpenter did not

decide even whether cell-site location information always falls outside the third-

party doctrine’s reach. It left open the possibility that the government could obtain

less than seven days’ worth of cell-site location information without a warrant.

Carpenter, 138 S. Ct. at 2217 n.3. It likewise left open the possibility that the

government could collect cell-site location information in real time or through

“tower dumps” not focused on a single suspect. Id. at 2220. And the Court made

clear that it did not address “other business records that might incidentally reveal

location information.” Id. The Court “d[id] not express a view on matters not



                                          11
         USCA11 Case: 17-15611       Date Filed: 11/25/2020    Page: 12 of 19



before [it],” lest it “embarrass the future.” Id. (internal quotation marks omitted).

Indisputably, email addresses and internet protocol addresses were not at issue in

Carpenter. The third-party doctrine applies, so the government did not need a

warrant to obtain Trader’s email address or internet protocol addresses from Kik.

      Our sister circuits agree. Before Carpenter, every circuit to consider this

issue decided that subscriber information disclosed during ordinary use of the

internet, including internet protocol addresses and email addresses, falls within the

third-party doctrine. United States v. Perrine, 518 F.3d 1196, 1204–05 (10th Cir.

2008) (collecting decisions); see also United States v. Christie, 624 F.3d 558, 573–

74 (3d Cir. 2010); United States v. Bynum, 604 F.3d 161, 164 (4th Cir. 2010);

United States v. Weast, 811 F.3d 743, 747–48 (5th Cir. 2016); United States v.

Caira, 833 F.3d 803, 806–09 (7th Cir. 2016); United States v. Wheelock, 772 F.3d

825, 828–29 (8th Cir. 2014). And every circuit to consider the question after

Carpenter has reached the same conclusion. United States v. Morel, 922 F.3d 1, 9

(1st Cir. 2019); United States v. Contreras, 905 F.3d 853, 857 (5th Cir. 2018); see

also United States v. Wellbeloved-Stone, 777 F. App’x 605, 607 (4th Cir. 2019);

United States v. VanDyck, 776 F. App’x 495, 496 (9th Cir. 2019).

      Despite the Court’s clear language limiting the reach of its decision, Trader

argues that Carpenter applies because his email address and internet protocol

addresses constitute “cell phone location records.” Carpenter, 138 S. Ct. at 2217.



                                          12
         USCA11 Case: 17-15611       Date Filed: 11/25/2020    Page: 13 of 19



But that argument not only misunderstands Carpenter’s holding; it also fails on its

own terms because email addresses and internet protocol addresses are neither

location records nor cell phone records.

      Neither kind of information directly records an individual’s location. An

internet protocol address is a string of characters associated in an internet

provider’s business records with a particular device connecting to the internet

through a particular network. See United States v. Hood, 920 F.3d 87, 92 (1st Cir.

2019). Internet protocol addresses can be translated into location information only

indirectly, by examining the internet company’s business records to determine the

physical address where the network is registered. Id. This kind of “business

record[] that might incidentally reveal location information” falls outside

Carpenter’s narrow exception to the third-party doctrine. Carpenter, 138 S. Ct. at

2220. As for email addresses, Trader does not even attempt to explain how they

could be considered location records.

      Neither kind of information is more than incidentally associated with cell

phones. Many kinds of devices access wireless internet networks: computers,

tablets, gaming consoles, household appliances, and more. See Mozilla Corp. v.

FCC, 940 F.3d 1, 39 (D.C. Cir. 2019). And each of those devices has an internet

protocol address. Id. We cannot conclude that internet protocol addresses are cell

phone records when they are a feature of every electronic device that connects to



                                           13
         USCA11 Case: 17-15611          Date Filed: 11/25/2020      Page: 14 of 19



the internet. Some individuals may use cell phones to send and receive emails, but

it strains credulity to say that use transforms email addresses into cell phone

records. Even Trader does not claim that much.

       Trader bases some of his arguments on information outside the record about

the request for subscriber information Homeland Security sent Kik and the

response from Kik. We do not consider that information because it is outside the

record. Fed. R. App. P. 10. And we do not consider the arguments Trader raises for

the first time in his reply brief based on United States v. Jones, 565 U.S. 400

(2012); United States v. Karo, 468 U.S. 705 (1984); and Kyllo v. United States,

533 U.S. 27 (2001). See Jones v. Sec’y, Dep’t of Corrs., 607 F.3d 1346, 1353–54

(11th Cir. 2010).

       B. Probable Cause Supported the Warrant to Search Trader’s House.

       The Fourth Amendment required the government to have probable cause for

the warrant to search Trader’s home. U.S. Const. amend. IV. Probable cause exists

if, “given all the circumstances set forth in the affidavit . . . , there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). To establish probable cause to

search a home, a warrant affidavit must “establish a connection between the

defendant and the residence to be searched and a link between the residence and




                                             14
           USCA11 Case: 17-15611      Date Filed: 11/25/2020   Page: 15 of 19



any criminal activity.” United States v. Martin, 297 F.3d 1308, 1314 (11th Cir.

2002).

         The warrant application provided more than enough evidence to establish a

fair probability that the Edinburgh Drive house contained evidence that a crime

had been committed. Recall the investigation: A SayHi user with the username

“Scott” distributed child pornography and solicited its creation on the evening of

May 30. That user’s profile linked to a profile on Kik. The Kik and SayHi profile

photos and a photo “Scott” sent on SayHi matched each other. The Kik user’s

email address was “strader0227@yahoo.com.” The Kik user logged into Kik from

a particular internet protocol address either on the day of the crime—May 30—or

within a few hours afterwards, early on the morning of May 31. That internet

protocol address was registered to Shelly Trader at the Edinburgh Drive house.

Scott Trader’s driver’s license photo matched the Kik and SayHi photos, and he

listed the Edinburgh Drive house as his mailing address. Child pornographers

typically keep stashes of child pornography in their houses. And traces of child

pornography typically remain present on electronic devices long after files are

downloaded or sent. That evidence is more than enough to establish probable

cause.

         Trader argues that probable cause did not support the warrant because the

affidavit established a connection only between a Kik user and the Edinburgh



                                          15
         USCA11 Case: 17-15611        Date Filed: 11/25/2020   Page: 16 of 19



Drive house, not between the SayHi user and the Edinburgh Drive house. He

argues that the warrant depended “simply on a hunch that Mr. Trader was the user

of both applications.” We disagree.

      Trader would have us separately consider each fact and ignore the

interrelationship of the evidence supporting the warrant. Probable cause does not

work that way. Together, the matching images from SayHi, Kik, and Trader’s

driver’s license, and the SayHi account’s reference to the Kik account, established

more than a fair probability that the user of both SayHi and Kik was Scott Trader.

      Trader also argues that the district court misread the warrant affidavit as

stating that Trader accessed Kik from the internet protocol address associated with

the Edinburgh Drive house on the same day he sexted with the nine-year-old

victim, May 30. But we need not delve into that issue. Even if Trader were correct,

that minor mistake would not affect our conclusion that ample probable cause

supported the warrant.

      Trader last argues that the warrant affidavit failed to establish a connection

between Trader and the Edinburgh Drive residence. But again we disagree. The

affidavit established that Trader listed the Edinburgh Drive house as his mailing

address, that he had access to its internet network, that the house’s owner shared

his last name and was about the age his mother would be, and that he connected to

the internet network within a few hours of exchanging child pornography with a



                                          16
         USCA11 Case: 17-15611        Date Filed: 11/25/2020    Page: 17 of 19



nine-year-old girl. That evidence establishes more than a fair probability that

Trader had a connection to the house, especially under the deferential standard of

review that applies to a probable-cause determination. Gibson, 708 F.3d at 1274;

Shabazz, 887 F.3d at 1214. And because probable cause existed, we need not

address the alternative argument that the good-faith exception applies. See United

States v. Leon, 468 U.S. 897, 922 (1984).

                      C. Trader’s Life Sentence Is Reasonable.

      Finally, Trader argues that his sentence of life imprisonment is substantively

unreasonable. He says the district court gave undue weight to the guidelines and

too little weight to his redeeming personal qualities. We disagree.

      The district court imposed a reasonable sentence. After it acknowledged the

advisory nature of the guidelines, the district court explained the statutory factors it

found most important: the nature of the offense, the characteristics of the offender,

and the need to protect the public. 18 U.S.C. § 3553(a)(1), (a)(2)(C). The parties’

evidence and arguments throughout the sentencing hearing focused on precisely

those issues, especially the risk of recidivism. The evidence established that Trader

had over 100 victims; repeatedly sexually abused his daughters, recorded the

incidents, shared them on the internet, and planned to continue and escalate his

abuse in the future; continued this behavior despite an earlier conviction for it, a

pending prosecution for it, and court supervision for it; encouraged others to abuse



                                           17
           USCA11 Case: 17-15611      Date Filed: 11/25/2020    Page: 18 of 19



their own daughters; and possessed a cache of the most disturbing child

pornography the prosecutor and case agent had ever seen. On this record, the

district court did not abuse its discretion by imposing a within-guidelines sentence

of life.

       Trader unpersuasively argues that his sentence is too harsh in the light of his

age, family ties, lack of serious criminal history, contributions to the community,

and cooperation with authorities. It is unclear what his age—32, at the time of

sentencing—and his unspecified contributions to the community should change

about the sentencing decision. And Trader’s criminal history cuts against him

because a short prison sentence had already failed to deter him from his behavior.

To be sure, Trader’s family ties and cooperation with authorities are mitigating

factors: he lived with his mother, father, stepfather, and autistic brother, and his

mother reported that they had a positive relationship. And Trader pleaded guilty

promptly after his motion to suppress was denied. But the district court considered

those mitigating factors and concluded that, on balance, Trader still deserved a life

sentence. That conclusion was no abuse of discretion.

       Trader next argues that the district court should not have relied on the child

pornography sentencing guidelines because they are excessively punitive, but his

arguments miss the mark. For example, he criticizes section 2G2.2 of the

guidelines, which applies to child pornography distribution offenses, even though



                                          18
        USCA11 Case: 17-15611       Date Filed: 11/25/2020   Page: 19 of 19



his sentence was based on section 2G2.1, which applies to child pornography

production offenses. And he argues that the child pornography guidelines are

excessive compared to other guidelines because his offense level, inclusive of

enhancements, is higher than the base offense level, without enhancements, for

first-degree murder. But that apples-to-oranges comparison makes no sense. The

district court did not impose an unreasonable sentence by considering the advisory

guidelines in determining Trader’s sentence.

                               IV. CONCLUSION

      We AFFIRM Trader’s conviction and sentence.




                                        19